OMB APPROVAL OMB Number: 3235-0570 Expires: August 31, 2011 Estimated average burden hours per response: 18.9 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-04804 The Elite Group of Mutual Funds (Exact name of registrant as specified in charter) 1325 4th Avenue, Suite 1744Seattle, Washington (Address of principal executive offices) (Zip code) Richard S. McCormick McCormick Capital Management1325 4th Avenue, Suite 1744Seattle, WA 98101 (Name and address of agent for service) Registrant's telephone number, including area code:(206) 624-5863 Date of fiscal year end:September 30, 2010 Date of reporting period: September 30, 2010 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. ANNUAL REPORT FINANCIAL STATEMENTS AND REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM SEPTEMBER 30, 2010 November 19, 2010 Dear Shareholder, This past September 30th marked the completion of our twenty-third year. I sincerely appreciate everyone’s support and patronage. Attached with this letter are the audited financial statements and Annual Report for the Elite Growth & Income Fund and Income Fund. The Elite Growth & Income Fund Over the last several years, the most striking characteristic of stock investing has been the extreme volatility in investment returns; up big one quarter only to have a significant decline the following quarter. Because of that, investment returns have been very weird and choppy for any given time period. As an example, the Growth & Income return for the fiscal year ending September 30, 2009 was up 8.64%, but the return for the same fund for the calendar year ending December 31, 2009, just three months later, was up 53.85%. The return for the Growth & Income Fund this fiscal year was up only 0.71%, which does not compare all that favorably with the S&P 500 index which was up 10.2%. I do not like these comparisons, as shifting just one quarter can drastically affect the absolute and relative performance/returns as explained in the above example. In the previous fiscal year that ended September 30, 2009, it was all about surviving the financial near death experience that climaxed in March 2009. In the twelve month fiscal year we just completed on September 30, 2010, it was all about how to invest in the “new normal.” The financial meltdown left a path of destruction worthy of a category 5 hurricane. The last year was as much about where not to invest as where to invest. We continued to avoid banks and financial stocks that were at the epicenter of the meltdown. Also, we minimized our exposure to companies that were dependent on consumer spending. For much of the year we maintained a hefty cash position (20%) until late June when negative investor psychology reached a high point caused by worries over Greek bailouts, a Gulf oil spill, and uncertainty over financial “reform” and health care legislation. We invested the cash reserves with an emphasis on energy and health care. The energy investments consisted of new positions in Conoco Phillips, Anadarko Petroleum, coal producer Walter Energy, and the world’s largest producer of uranium, Cameco Corporation. New health care investments included Cephalon Inc.; a biotech company, along with Medco Health Solutions. These complimented the existing health care investments in Abbott Labs, Forest Labs, and Merck & Co. Other notable investments include our largest holding in biotechnology company Antigenics and second largest holding - credit card company MasterCard. We still maintain investments in what had been perceived as “non-traditional” investments, gold and gold companies. For the New Year, I believe we have positioned our portfolio to be flexible in order to capture profitable investments in the “new normal” environment. The Elite Income Fund Throughout the year our message in our shareholder letters has been that the Government/Treasury/Federal Reserve is the 800 pound gorilla controlling interest rates. In that environment, the Income Fund managed a return of 8.74% which compares favorably with the Lehman U.S. Government Intermediate and Short-Term indices up 6.19% and 2.62% respectively. Our Income Fund managers slightly reduced their investments in U.S. Government bonds and increased their holdings in corporate bonds which offered higher yields. The managers remain opportunistic in identifying trading anomalies that offer higher returns. For the past year we have been managing the Fund with the idea that with the government controlling rates, they would remain lower longer than most people were anticipating. The majority of the portfolio holdings are short to intermediate in maturity and are considered investment quality as opposed to higher yielding, low quality bonds. Warm Regards, Dick McCormick Above are two charts that show the growth in value of a hypothetical $10,000 investment in The Elite Growth & Income Fund and The Elite Income Fund and various indices.The Charts start on 9/30/00, which gives a ten-year record.As an investor, your investment results may differ significantly depending on when you intitiated your investment and if there were subsequent investments. Management of the Funds does not think that there is only one index (stock or bond) that accurately reflects how the Elite Funds are managed.Our Funds are managed to our clients' objectives within the parameters of our prospectus, following the rules and regulations of various regulatory agencies.The various stock and bond indices are unmanaged, make no allowance for operation expenses and are free from regulation and tax implications. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders and Board of Trustees The Elite Group of Mutual Funds We have audited the accompanying statements of assets and liabilities, including the portfolios of investments, of The Elite Growth & Income Fund and The Elite Income Fund, each a series of shares of beneficial interest of The Elite Group of Mutual Funds, as of September 30, 2010, and the related statements of operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended and the financial highlights for each of the five years in the period then ended.These financial statements and financial highlights are the responsibility of the Funds' management.Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.Our procedures included confirmation of securities owned as of September 30, 2010 by correspondence with the custodian.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of The Elite Growth & Income Fund and The Elite Income Fund as of September 30, 2010, the results of their operations for the year then ended, the changes in their net assets for each of the two years in the period then ended and their financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. BBD, LLP Philadelphia, Pennsylvania NOVEMBER 19, 2010 1 PORTFOLIO OF INVESTMENTS The Elite Growth & Income Fund September 30, 2010 Shares Value Common Stock 97.0% Basic Industries 16.1% Cameco Corp. (a) $ Market Vectors Jr. Gold Miners (a)* SPDR Gold Trust* St. Joe Company (a)* Seabridge Gold Inc. (a)* Total Basic Industries Business Services 6.9% Mastercard Inc. Cl A Visa Inc. Cl A Total Business Services Consumer Goods & Services 9.3% DeVry Inc. Skechers USA Inc. Cl A* Whirlpool Corp. (a) Total Consumer Goods & Services Energy 25.7% Anadarko Petroleum Corp. (a) BP PLC ADR ConocoPhillips Diamond Offshore Drilling Inc. (a) Exxon Mobil Corp. SM Energy Co. Walter Energy Inc. Total Energy Finance 9.9% Hartford Financial Services Grp Inc. Lincoln National Corp. Seabright Holdings Inc. Total Finance Health Care Goods & Services 25.1% Abbott Laboratories Inc. Antigenics Inc.* Cephalon Inc. (a)* Forest Laboratories Inc.* Medco Health Solutions Inc.* Merck & Co Inc. Total Health Care Goods & Services Utility 4.0% AT&T Inc. Total Utility Total Value of Common Stock $ (Cost $ 38,122,847) Shares Value Short-Term Investments 22.3% Institutional Money Mkt Trust 0.297% (b) (c) PNC Bank Money Market 0.05%(c) Total Value Of Short-Term Investments (Cost $ 9,620,130) Total Investments in Securities (Cost $ 47,742,977) 119.3% Liabilities in excess of other assets -19.3% ) Net Assets 100.0% $ At September 30, 2010, unrealized appreciation of securities for Federal Income Tax purposes based on cost of$47,947,913, is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation $ (a) All or a portion of the security was on loan at September 30, 2010.The value of securities on loan at September 30, 2010 was $7,398,871. (b) This security was purchased with cash collateral received for securities on loan at September 30, 2010. (c) Represents 7 day effective yield as of September 30, 2010. * Non-income producing security See Notes to Financial Statements 2 3 PORTFOLIO OF INVESTMENTS The Elite Income Fund September 30, 2010 Bonds 87.0 % Par Value U.S. Government/Agencies Notes and Bonds 14.1% Maturity Coupon Value $ H.U.D. (Housing Urban Development) 08/01/11 4.440% $ Fannie Mae 04/20/12 1.875% Tennessee Valley Authority 05/23/12 6.790% Tennessee Valley Authority 08/01/13 4.750% U.S. Treasury Note (c) 03/31/14 1.750% Fannie Mae 02/25/18 5.000% Fannie Mae 03/01/22 5.000% U.S. Treasury Note 08/15/23 6.250% U.S. Treasury Note Inflation Protected Security 01/15/25 2.375% U.S. Treasury Note 02/15/26 6.000% Fannie Mae 10/25/32 5.500% Total U.S. Government/Agencies Notes and Bonds Securitized /Asset Backed Bonds 8.6% Manitoba Province 02/15/12 5.000% BMW Vehicle Lease Trust 03/15/12 2.910% AEP Texas Central Transition 07/01/13 4.980% Ontario Province 02/05/15 2.950% GNMA (552372) 02/15/17 6.000% GNMA (577742) 09/15/17 5.500% Freddie Mac (2962 YE) 09/15/18 4.500% GNMA (605079) 03/15/19 4.000% Freddie Mac (FHR 1963 Z) 01/15/27 7.500% Freddie Mac (2656 BD) 04/15/28 5.000% Fannie Mae (633012) 02/01/32 7.000% Fannie Mae (2002-93 A1) 03/25/32 6.500% GNMA (G2SF Pool 3556) 05/20/34 5.500% Total Securitized /Asset Backed Bonds Corporate Bonds Industrial - Basic 0.9% Barrick Gold Corp. 04/01/19 6.950% Total Corporate Bonds Industrial - Basic Corporate Bonds Industrial - Communications2.1% Nextel Communications 10/31/13 6.875% Qwest Corp. 05/01/16 8.375% GTE Corp. 04/15/18 6.840% Total Corporate Bonds Industrial - Communications Corporate Bonds Industrial - Consumer Cyclical 2.1% Hanesbrands Inc. 12/15/16 8.000% PepsiAmericas Inc. 05/15/17 5.000% Total Corporate Bonds Industrial - Consumer Cyclical Corporate Bonds Industrial - Consumer Non-Cyclical 10.4% Reynolds American Inc. 06/15/11 0.992% (a) Reynolds American Inc. 06/01/12 7.250% Reynolds American Inc. 06/01/13 7.250% Altria Group Inc. 11/10/13 8.500% Domtar Corp. 06/01/17 10.750% Altria Group Inc. 11/10/18 9.700% Browning-Ferris 05/01/21 9.250% Total Corporate Bonds Industrial - Consumer Non-Cyclical Corporate Bonds Industrial - Energy 6.6% Xcel Energy Inc. 12/01/10 7.000% Valero Logistics Co. 07/15/12 6.875% Chesapeake Energy Corp. 02/15/15 9.500% NRG Energy Inc. 02/01/16 7.375% Anadarko Petroleum Corp. 09/15/16 5.950% Petrobras International Fin. Co. 03/01/18 5.875% Total Corporate Bonds Industrial - Energy Corporate Bonds Industrial - Technology 3.1% Xerox Corp. 08/15/11 6.875% Xerox Corp. 06/15/13 7.625% Xerox Capital Trust 02/01/27 8.000% Total Corporate Bonds Industrial - Technology Corporate Bonds Industrial - Transportation 2.4% Kansas City Southern Railway 06/01/15 8.000% Kansas City Southern De Mexico SA 04/01/16 12.500% BNSF Funding Trust 12/15/55 6.613% (b) Total Corporate Bonds Industrial - Transportation Corporate Bonds Utilities - Natural Gas 6.5% Kaneb Pipeline 06/01/13 5.875% Energy Transfer Partners Co 07/01/13 6.000% Enterprise Products 01/31/14 9.750% TGT Pipeline LLC 06/01/18 5.200% Enterprise Products 08/01/66 8.375% (b) Total Corporate Bonds Utilities - Natural Gas See Notes to Financial Statements 4 PORTFOLIO OF INVESTMENTS The Elite Income Fund September 30, 2010 Par Value Corporate Bonds Utilities - Electric 14.1% Maturity Coupon Value $ Entergy Louisiana LLC 11/01/10 5.830% $ Sierra Pacific Power Co. 04/15/12 6.250% Oncor Electric Delivery Co. 05/01/12 6.375% Central Illinois Light Co. 12/15/13 8.875% AES Corp. 03/01/14 7.750% Ameren Corp. 05/15/14 8.875% Nisource Finance Corp. 03/15/16 10.750% Commonwealth Edison Co. 03/15/18 5.800% Pacific Gas & Electric 10/01/20 3.500% Centerpoint Energy Houston 07/01/23 5.600% Northern States Power - MN 07/01/25 7.125% Total Corporate Bonds Utilities - Electric Corporate Bonds Finance - Banking 9.8% Wells Fargo & Co. 10/29/10 3.980% PNC Funding Corp. 06/22/11 1.875% Wells Fargo Co 12/09/11 3.000% State Street Corp. 04/30/12 2.150% Household Finance Corp. 11/27/12 6.375% Wachovia Corp. 08/01/13 5.700% Zions Bancorp 09/23/14 7.750% Citigroup Inc. 10/15/14 5.500% Bank of America Corp. 12/18/28 1.261% (a) Total Corporate Bonds Finance - Banking Corporate Bonds Finance - Misc. Finance3.5% General Electric Capital Corp. 02/01/11 0.916% (a) John Deere Capital Corp. 06/19/12 2.875% InterAmerica Development Bank 10/22/12 1.750% SLM Corp. 10/01/13 5.000% Total Corporate Bonds Finance - Misc. Finance Corporate Bonds Finance - Insurance 1.8% C.N.A. Financial Corp. 08/15/12 8.375% Total Corporate Bonds Finance - Insurance Corporate Bonds Finance - REIT's 1.0% BRE Properties 03/15/17 5.500% Total Corporate Bonds Finance - REIT's Total Bonds (Cost $17,611,353) Shares Common Stock 7.4% Abbott Laboratories Inc. Merck & Co. Inc. Maxim Integrated Products Seabright Insurance Holdings Inc. AT&T Inc. Whirlpool Corp. (c) Total Common Stock (Cost $1,443,547) Short Term Investments 6.8% US Treasury Bill 0.272% Due 6/2/2011 PNC Bank Money Market 0.050% (e) Institutional Money Market Trust 0.297% (d) (e) Total Short Term Investments (Cost $1,459,169) Total Investments (Cost $20,514,069) 101.2% Liabilities in excess of other assets -1.2% ) NET ASSETS 100.0% At September 30, 2010, unrealized appreciation of securities for Federal Income Tax purposes based on tax cost of $20,656,001 is: Gross unrealized appreciation $ 1,058,437 Gross unrealized depreciation Net unrealized appreciation $ 923,988 (a)Variable rate security; Interst rate shown is the rate in effect as of September 30, 2010. (b)Security is a fixed-to-floating coupon bond.The coupon shown is the fixed coupon in effect at September 30, 2010.The fixed coupon will convert to a floating coupon at a predetermined date.At that date the coupon increases to LIBOR plus a predetermined margin. (c) All or a portion of this security was on loan at September 30, 2010. The value of securities on loan at September 30, 2010 was $478,722. (d) This security was purchased with cash collateral received for securities on loan at September 30, 2010. (e) Represents 7 day effective yield as of September 30, 2010. * Non-income producing security See Notes to Financial Statements 5 THE ELITE GROUP OF MUTUAL FUNDS STATEMENTS OF ASSETS AND LIABILITIES September 30, 2010 The Elite Growth & Income Fund The Elite Income Fund ASSETS Investments in securities, at value (Cost $47,742,977 and $20,514,069, respectively) (Notes 2A and 3) $ $ Receivables Interest 30 Dividends Interest from Securities Lending 41 Total Assets LIABILITIES Payable upon return of securities on loan Payables: Investment management fees Fund shares redeemed — Distributions — Accrued expenses Total Liabilities NET ASSETS The Elite Growth & Income Fund – Applicable to 3,018,394 shares outstanding $ no par value, unlimited number of shares of beneficial interest The Elite Income Fund – Applicable to 1,976,343 shares outstanding $ no par value, unlimited number of shares of beneficial interest NET ASSET VALUE, OFFERING AND REDEMPTION PRICE PER SHARE (net assets / shares outstanding) $ $ At September 30, 2010, the components of net assets were as follows: Paid-in capital $ $ Undistributed (distributions in excess of) net investment income ) Accumulated net realized gain/(loss) on investments ) — Net unrealized appreciation of investments Net Assets $ $ See Notes to Financial Statements 6 THE ELITE GROUP OF MUTUAL FUNDS STATEMENTS OF OPERATIONS For the Year Ended September 30, 2010 The Elite Growth & Income Fund The Elite Income Fund Investment Income Income: Interest $ $ Dividends (Net of foreign tax withheld of $627 and $0, respectively) Securities lending Total Income Expenses: Investment management fee Transfer agent fees Custodian fees Audit fees Trustee fees and expenses Recordkeeping services Shareholder reports Registration fees and other CCO expense Legal fees Insurance Total Expenses Net Investment Income Realized and Unrealized Gain/(Loss) on Investment Securities and Options Contracts Net realized gain/(loss): Investment securities Expired and closed covered call options written (Note 3) ) — Net realized gain on investment securities and option contracts Net increase/decrease in unrealized appreciation/depreciation: Investment securities ) Option contracts written — Net change in unrealized appreciation/depreciation of investments ) Net realized and unrealized gain on investment securities and option contracts Netincrease in net assets resulting from operations $ $ See Notes to Financial Statements 7 THE ELITE GROWTH & INCOME FUND STATEMENT OF CHANGES IN NET ASSETS For the Years Ended September 30 Operations Net investment income $ $ Net realized gain\(loss) on investment securities and options contracts ) Net change in unrealized appreciation/depreciation of investment securities and option contracts ) Net increase in net assets resulting from operations Distributions to Shareholders Distributions from net investment income ($0.17 and $0.10 per share, respectively) ) ) Return of Capital Distributions ($0.02 and $— per share, respectively) ) — Capital Share Transactions Decrease in net assets resulting from capital share transactions (a) ) ) Total decrease in net assets ) ) Net Assets Beginning of year End of year (Including undistributed (distributions in excess of) net investment income of $(14,070) and $462,098 respectively) $ $ (a) Transactions in capital stock were as follows: Year Ended September 30, 2010 Year Ended September 30, 2009 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed ) Net decrease ) $ ) ) $ ) See Notes to Financial Statements 8 THE ELITE INCOME FUND STATEMENT OF CHANGES IN NET ASSETS For the Years Ended September 30 Operations Net investment income $ $ Net realized gain on investment securities Net change in unrealized appreciation of investment securities Net increase in net assets resulting from operations Distributions to Shareholders Distributions from net investment income ($0.38 and $0.35 per share, respectively) ) ) Distributions from net realized gains on investment transactions ($0.04 and $0.00 per share respectively) ) — Capital Share Transactions Increase in net assets resulting from capital share transactions (a) Total increase in net assets Net Assets Beginning of year End of year (Including undistributed net investment income of $163,240 and $189,561, respectively) $ $ (a) Transactions in capital stock were as follows: Year Ended September 30, 2010 Year Ended September 30, 2009 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed ) Net increase $ $ See Notes to Financial Statements 9 THE ELITE GROWTH & INCOME FUND FINANCIAL HIGHLIGHTS For a Share Outstanding Throughout Each Year Year Ended September 30, Net asset value, beginning of year $ Income (loss) from investment operations Net investment income (loss) ) Net gain/loss on securities (both realized and unrealized) ) Total from investment operations ) Less Distributions Dividends from net investment income ) Distribution from net realized gains — — — ) ) Distribution from return of capital ) — — ) — Total distributions ) Net asset value, end of year $ Total Return 0.71% 8.64% (28.52)% 21.03% 5.40% Ratios / Supplemental Data Net asset value, end of year (in 000’s) $ Ratio of expenses to average net assets 1.56% 1.79% 1.42% 1.35% 1.39% Ratio of net investment income (loss) to average net assets 0.10% 1.54% 0.79% (0.16)% 0.57% Portfolio Turnover 239.54% 233.44% 277.14% 213.35% 188.52% See Notes to Financial Statements 10 THE ELITE INCOME FUND FINANCIAL HIGHLIGHTS For a Share Outstanding Throughout Each Year Year Ended September 30, 2006 Net asset value, beginning of year $ Income (loss) from investment operations Net investment income Net gain/loss on securities (both realized and unrealized) ) )** ) Total from investment operations ) Less Distributions Dividends from net investment income ) Distributions from net realized gains ) — Total distributions ) Net asset value, end of year $ Total Return 8.74% 16.53% (0.90)% 4.48% 3.87% Ratios / Supplemental Data Net asset value, end of year (in 000’s) $ Ratio of expenses to average net assets 1.33% 1.56%
